Citation Nr: 9931980	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pes planus, third 
degree, bilateral, with history of callosities and arthritic 
changes of the right foot, currently evaluated as 50 percent 
disabling, to include consideration of 38 C.F.R. § 3.321(b) 
and the assignment of a separate rating for arthritis of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1944.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of October 
1996, in which the Jackson, Mississippi, Regional Office (RO) 
denied the veteran's claim for an increased rating for his 
service-connected pes planus.  The Board, in April 1998, 
remanded the case for additional development of the evidence.  
In a rating determination of November 1998, the RO confirmed 
its prior denial of the veteran's claim of entitlement to a 
disability rating greater than 50 percent for pes planus.

Subsequently, the Board, in February 1999, remanded the case 
in order so that the RO could make a determination as to 
whether a separate disability rating was warranted for the 
arthritis of the right foot.  In a rating determination of 
July 1999, the RO continued its prior denial of the veteran's 
claim of entitlement to a disability rating greater than 50 
percent for pes planus, and, in addition, determined that 
entitlement to a separate rating for arthritic changes of the 
right ankle was not warranted.  As such, the Board finds that 
the issue is more appropriately stated as set forth on the 
title page of this decision.

The RO has construed the veteran's statements as raising the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  This issue is 
separate from the issue of entitlement to an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  Although the October 1996 
rating action and the December 1997 supplemental statement of 
the case referenced 38 C.F.R. § 4.16 (1999), the Board finds 
that this issue requires a formal rating action.  It is 
requested that the RO furnish the veteran a formal 
application for unemployability benefits, and, thereafter, 
take the appropriate actions.  The Board finds that the 
evidence raises the issue of service connection for arthritis 
of the left ankle.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The bilateral pes planus is productive of pronounced 
impairment.

3.  The traumatic arthritis of the right ankle, confirmed by 
x-rays, is productive of limitation of plantar flexion and 
requires a separate rating.  

4.  The veteran's service-connected pes planus and arthritis 
of the right ankle disability do not result in an exceptional 
or unusual disability picture not contemplated by the 
pertinent rating criteria.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5276 (1999).

2.  The criteria for a separate 10 percent rating for 
traumatic arthritis of the right ankle have been met.  
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5003, 5010, 5271 (1999).

3.  The criteria for an extra schedular rating have not been 
met.  U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert, in essence, that a 
rating in excess of the 50 percent rating currently assigned 
for the veteran's service-connected pes planus disability is 
warranted.  The veteran in his substantive appeal asserts 
that the pes planus is 100 percent disabling.  The 
representative in December 1998 states that the medical 
evidence of record supports a finding that the veteran's 
current condition has progressed to a degree in which he is 
totally disabled under the provisions of 38 C.F.R. § 3.321(b) 
(1999).  The representative further contends that a separate 
disability rating for arthritis of the right foot is 
warranted 

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his pes 
planus disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the Board 
is satisfied that the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The service medical records reveals that at the time of the 
entrance examination second degree pes planus, 
nonsymptomatic, was shown.  The veteran received treatment, 
to include hospitalization for problems associated with his 
feet.  In August 1944 the diagnosis was deformity of the 
feet, pes planus, 3rd degree, symptomatic, congenital.  The 
veteran received a certificate of disability discharge from 
service with a diagnosis of pes planus, 3rd degree, 
symptomatic, severe bilateral.  In a November 1944 rating 
decision the RO granted service connection for bilateral pes 
planus, 3rd degree, with marked callosities and a 30 percent 
rating was assigned.  At that time it was determined that the 
preservice disorders involving the feet was aggravated by 
military service. 

A VA examination was conducted in November 1945.  X-rays of 
the right foot and ankle taken at that time showed slight 
chronic arthritis between the astragalar and the navicular.  
The diagnosis was arthritis of the right ankle, chronic, pot-
traumatic.  In October 1959, the RO granted service 
connection for traumatic arthritis of the right foot on the 
basis that it was diagnosed within a year after service.  It 
was further determined that the traumatic arthritis was 
included in the evaluation of the service-connected pes 
planus.  A 30 percent rating was continued under Diagnostic 
Codes 5276-5010.  By a rating decision dated in March 1990, a 
rating of 50 percent was granted for the veteran's 
service-connected bilateral foot disorder, to include 
arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5010 (1999).  

The veteran's service-connected bilateral pes planus is 
evaluated under Diagnostic Code 5276 (1999) of VA's Schedule 
for Rating Disabilities (Schedule).  This Diagnostic Code 
contemplates a 50 percent rating when the degree of 
impairment is pronounced with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, none of which are improved by orthopedic shoes 
or appliances.  This is the highest rating permitted under 
this Diagnostic Code

Traumatic arthritis is rated under Diagnostic Code 5010, 
which provides that the traumatic arthritis will be evaluated 
as degenerative arthritis under 5003 (1999). Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1997).  The next higher evaluation of 20 percent is 
warranted for marked limitation of motion.  Id. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).

The record reflects that the veteran underwent a VA 
examination in September 1996.  The veteran complained of 
bilateral foot and ankle pain aggravated by weightbearing.  
He added that he could only stand and walk for short periods 
of time due to the pain, and that the right foot was more 
symptomatic than the left.  
The examination showed that the veteran walked slowly with a 
limp on his right side.  Grade 3 pes planus was noted by the 
examiner, as well as some degenerative enlargement of both 
ankles.  Dorsiflexion was to neutral bilaterally.  Plantar 
flexion was reported to 25 degrees.  Tenderness to palpation 
was noted over the area of both ankles.  No definite Achilles 
tendon spasm or displacement was noted; diminished sensation 
on the plantar aspect of both feet was reported.  Full range 
of motion of the MP [metatarsal phalangeal] joint of the 
great right toe was shown.  He complained of pain on motion.  
There was rather definite tenderness to palpation of the MP 
joint of the right great toe.  Mild callus formation of the 
medial plantar aspect of the right mid-foot region was also 
reported.  

X-rays showed no acute abnormality of the feet.  There was 
bilateral pes planus, and some deformity at the distal 5th 
metatarsal on the left.  No abnormality of the ankles was 
shown.  The diagnosis was bilateral third degree pes planus - 
symptomatic; plantar callosity of the right foot; and 
arthritic changes of the feet and ankles. 

A hearing was held at the RO in May 1997.  The veteran's 
representative asserts that the veteran is entitled to an 
extra schedular evaluation for his bilateral third degree pes 
planus with calluses and arthritis.  It was also stated that 
the veteran was unable to walk any distance without having to 
stop because of the severe pain.  The veteran testified that 
he was never completely relieved of the pain associated with 
his feet, and that the pain increased during the course of 
the day.  He added that his ankles swelled, and that his 
right big toe stayed numb.  It was further asserted that he 
experienced problems walking on gravel, sand, dirt, grass, or 
any surface which was not a stable surface.

In conjunction with the hearing the veteran submitted two lay 
statements.  One letter, written by a neighbor, noted that 
the veteran's ability to walk had decreased over the past few 
years.  The second letter, submitted by the veteran's 
daughter-in-law, indicated that the veteran had experienced 
problems with his feet for the past 27 years, and that these 
problems, to include pain, had increased in severity over the 
last 10 years.

A VA orthopedic examination was conducted in August 1998.  At 
that time the veteran indicated he was retired.  He 
complained of pain on the medial side of both feet, more on 
the right.  There was no pain in either ankle.  It was noted 
that he used a single crutch for walking.  

An examination of the right foot showed a moderate degree of 
deformity, with the head of the talus pointed toward the 
medial and inferior aspect of the foot and was palpable in 
the sole of the foot.  A callus was noted over the head of 
the talus in the sole.  Dorsiflexion was shown to be to 20 
degrees and 35 degrees of plantar flexion.  No subtalar 
motion was reported.  Motion in the toes was reported as 
being good.  The examiner added that he could not palpate 
pulses in the right foot, but that it was warm and well 
perfused.  The great toe was noted to be thickened due to 
fungus infection.  

An examination of the left foot showed that the head of the 
talus was directly medially and inferiorly, but not as severe 
a degree as the right foot.  There was 20 degrees of 
dorsiflexion and 30 degrees of plantar flexion in the left 
ankle was reported.  No deformity in the left ankle itself 
was noted.  No subtalar motion was evidenced, nor were 
calluses present.  A dorsalis pedis pulse was noted to be 
palpable, and good motion of the toes was reported.  The 
great toenail was thickened secondary to fungus infection.  

X-rays of the right foot showed a vertically oriented talus, 
which had slipped off the top of the os calcis and was 
pointing in a medial and plantar direction.  Small 
osteophytes at the calcaneocuboid and talonavicular joint.  
X-rays of the left foot were noted to be similar in nature to 
the right, but with less severe changes.  Congenital vertical 
talus, bilateral was diagnosed. 

The examiner further rendered an opinion that the veteran had 
developed mild arthritic changes in the mid tarsal area of 
both feet as a result of his congenital deformity.  The 
examiner noted that the veteran would have difficulty 
performing a job, which required prolonged standing or 
walking.  It was also noted by the examiner that the veteran 
showed no objective evidence of pain during the examination, 
but that prolonged standing and/or walking would induce pain.  
It was further noted by the examiner that the veteran's 
functional impairment was totally related to his congenital 
problem.  

Two lay statements, received in April 1999, from the 
veteran's wife and son, essentially claim that the veteran is 
totally disabled as a result problems associated with his 
service-connected pes planus disability.  A statement 
submitted by the veteran, and also received in April 1999, 
shows that he asserted that he was totally disabled in that 
he could not perform any job duties.  

To summarize, the lay statements and testimony describing the 
symptoms associated with his feet are considered to be 
competent evidence.  However, the lay statements and 
testimony must be viewed in conjunction with the objective 
medical evidence of record and the controlling law and 
regulations.

In this regard, the veteran is currently in receipt of a 50 
percent disability rating for his service-connected pes 
planus disability.  This is the maximum schedular evaluation 
assignable under VA's Schedule, 38 C.F.R. Part 4, Diagnostic 
Code 5276 (1999).  However, in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made. 38 C.F.R. § 
3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule. Id.

The recent VA examinations showed that the veteran's primary 
complaint was bilateral foot pain which was aggravated on 
weight bearing.  The September 1996 VA examination indicated 
that the veteran was only able to stand and walk for short 
periods due to the pain and he walked favoring his right leg.  
However, during the August 1998 examination, the examiner 
found no objective evidence of pain of the feet.  The 
examiner indicated that prolonged standing or walking would 
cause pain in his feet.  However, the Board is satisfied that 
these complaints and findings and the associated occupational 
impairment are contemplated in his current 50 percent 
evaluation.  Also, there is no indication that the disability 
involving his feet has required recent hospitalization.  
Accordingly, it is the Board's judgment that the bilateral 
service connected pes planus does not result in such an 
exceptional or unusual disability picture as to warrant an 
extra-schedular evaluation.  

Regarding the assertion that a separate disability evaluation 
is warranted for arthritis of the right foot, the United 
States Court of Appeals for Veterans Claims (Court), has held 
that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14 (1999).  Esteban v. 
Brown, 6 Vet. App. 259 (1994)

The VA General Counsel has held that where the medical 
evidence shows that a veteran has arthritis of a joint and 
where the diagnostic code applicable to his disability is not 
based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997). 
The General Counsel further held that there would be no 
additional disability based on limitation of motion if the 
claimant does not at least meet the criteria for a zero-
percent rating under the pertinent diagnostic code.  Although 
the limitation of motion must be at least zero-percent 
disabling, it need not be compensable. VAOPGCPREC 9-98

In this regard, the diagnostic code for pes planus does not 
include impairment in the range of motion per se.  The recent 
VA examination confirmed the presence of arthritis at the 
calcaneocuboid and the talonavicular joints.  The Board is 
aware that the examiner indicated the arthritis was due to 
the congenital deformity.  However, the original grant in 
November 1944 was based on aggravation apparently of the 
preservice congenital abnormality of the feet and the RO has 
previously established service connection for the arthritis 
of the right foot due to trauma.

The August 1998 VA examination showed no impairment in 
dorsiflexion of the right ankle with 10 degrees absent on 
plantar flexion.  These findings do not satisfy the criteria 
for moderate limitation of motion.  However, the criteria for 
a zero percent rating has been met.  Therefore, in view of 
the arthritis confirmed by x-rays, with limitation of motion, 
the Board finds that a separate 10 percent rating for the 
arthritis of the right ankle is warranted under Diagnostic 
Codes 5010, 5003.  However, these findings do not show marked 
right ankle limitation of motion.  Thus, a rating in excess 
of 10 percent is not warranted.

The Board is also satisfied that the current medical 
evidence, including review of the recent August 1998 VA 
orthopedic examination report adequately reflects the degree 
of functional impairment resulting from the pes planus.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

An increased rating for pes planus, third degree, bilateral, 
with history of callosities of the right foot is denied.  
Entitlement to separate 10 percent evaluation for traumatic 
arthritis of the right ankle is granted, subject to the 
provisions governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

